Rudkin, J.
(concurring) — I have grave doubts as to the validity of a statute conferring power on the commissioner of public lands to declare a forfeit of a grant of state lands for a breach of a condition subsequent. I also doubt whether prohibition will he against that officer; but if so, I am convinced that this court has no original jurisdiction to grant the writ. State ex rel. White v. Board, 23 Wash. 700, 63 Pac. 532; Winsor v. Bridges, 24 Wash. 540, 64 Pac. 780; State ex rel. Pelton v. Ross, 39 Wash. 399, 81 Pac. 865. In Winsor v. Bridges, supra, the court said,
“We conclude that original jurisdiction to issue the statutory writ of prohibition against the board of state land commissioners to arrest their contemplated action in selling or leasing the lands in controversy is in the superior court, and not in this court, and we have no original jurisdiction in the premises, and for that reason we will not pass on the merits of the application. These can only be inquired into on appeal. The writ should be denied, for lack of original jurisdiction, and these proceedings dismissed.”
*90For these reasons, I concur in the judgment denying the writ.
Gose, J., concurs with Rudkin, J.